DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 08/26/2021. 
Claims 1-18 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2021 was filed after the mailing date of the Application on 08/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  
Both Claims 4 and 14 recite the following limitation:
	“the said container” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite the following limitation:
“…a barcode configured to receive input information at the locking mechanism that can be used to track the container…”
It is unclear how the barcode receives input information since it is the Examiner’s understanding that a barcode includes data encoded within the pattern of bars and a barcode scanner receives the input information from the barcode to communicate with a computer or software application to translate the barcode data into information. 

Claim 1 recites the limitation "the container’s location" in line 6 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "name of delivery person" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the current location" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the container’s location" in line 6 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "name of delivery person" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the current location" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Radlinger et al. (US 20050034420; Radlinger).

Regarding Claim 1 Radlinger discloses an apparatus (71) for consumable goods delivery, comprising: 
a container that is coated with an antibacterial and antimicrobial compound (par 41, 48, 66, 76); 
a locking mechanism configured to seal the container and prevent contamination; (par 73) and 
a barcode (par 39; 75, 78) configured to receive input information (par 39, 59; 75-81) at the locking mechanism that can be used to track the container (par 32, 85) wherein the barcode is configured to communicate with an application that is used to track the container's location. (par 39, 75)

Regarding Claim 2 Radlinger discloses the invention as described above. Radlinger further discloses the input information is entered manually by a user. (security code; par 73)

Regarding Claim 3 Radlinger discloses the invention as described above. Radlinger further discloses input information is entered automatically from a remote server. (par 60, 77-78; 85)

Regarding Claim 4 Radlinger discloses the invention as described above. Radlinger further discloses the input information includes the current location of the said container (par 39), and status of the container (par 59-60, 77).

Regarding Claim 5 Radlinger discloses the invention as described above. Radlinger further discloses the container is constructed of cardboard. (par 41)

Regarding Claim 6 Radlinger discloses the invention as described above. Radlinger further discloses the container is constructed of a plastic composite. (par 41)

Regarding Claim 7 Radlinger discloses the invention as described above. Radlinger further discloses the container is a plastic bag. (Figs. 1-5; par 41)

Regarding Claim 8 Radlinger discloses the invention as described above. Radlinger further discloses the container is in the shape of a lock. (fig. 22)

Regarding Claim 9 Radlinger discloses the invention as described above. Radlinger further discloses the application is on a mobile device. (par 78)

Regarding Claim 10 Radlinger discloses the invention as described above. Radlinger further discloses the application is part of a commercially available third-party delivery system. (par 36, 39, 75, 78)

Regarding Claim 11 Radlinger discloses a method for transporting consumable goods, comprising: 
placing goods in a container that is impregnated with an antibacterial and antimicrobial compound; (par 35-36, 41, 48, 66, 76)

locking the container using a locking mechanism (par 73) having a barcode configured to receive input information at the locking mechanism that can be used to track the container; (par 39; 75, 78) and 
communicating, using an application, the input information in order to track the container's location. (par 39, 59; 75-81)

Regarding Claim 12 Radlinger discloses the invention as described above. Radlinger further discloses the input information is entered manually by a user. (security code; par 73)

Regarding Claim 13 Radlinger discloses the invention as described above. Radlinger further discloses input information is entered automatically from a remote server. (par 60, 77-78; 85)

Regarding Claim 14 Radlinger discloses the invention as described above. Radlinger further discloses the input information includes the current location of the said container (par 39), and status of the container (par 59-60, 77).

Regarding Claim 15 Radlinger discloses the invention as described above. Radlinger further discloses the container is constructed of cardboard. (par 41)

Regarding Claim 16 Radlinger discloses the invention as described above. Radlinger further discloses the container is constructed of a plastic composite. (par 41)

Regarding Claim 17 Radlinger discloses the invention as described above. Radlinger further discloses the container is a plastic bag. (Figs. 1-5; par 41)

Regarding Claim 18 Radlinger discloses the invention as described above. Radlinger further discloses the application is part of a commercially available third-party delivery system. (par 36, 39, 75, 78)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210130075- antimicrobial container
US 20060255953- barcode tracking
US 20220257041- antimicrobial container, locking mechanism, barcode
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731